                                                                       1   JOHN L. BURRIS, Esq., SBN 69888
                                                                           LATEEF H. GRAY, Esq., SBN 250055
                                                                       2   K. CHIKE ODIWE, Esq., SBN 315109
                                                                           LAW OFFICES OF JOHN L. BURRIS
                                                                       3   Airport Corporate Center
                                                                       4   7677 Oakport Street, Suite 1120
                                                                           Oakland, California 94621
                                                                       5   Telephone: (510) 839-5200
                                                                           Facsimile: (510) 839-3882
                                                                       6   John.Burris@johnburrislaw.com
                                                                           Lateef.Gray@johnburrislaw.com
                                                                       7   Chike.Odiwe@johnburrislaw.com
                                                                       8

                                                                       9   Attorneys for Plaintiff

                                                                      10                           UNITED STATES DISTRICT COURT
The Law Offices of John L. Burris




                                                                      11                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                    7677 Oakport Street, Suite 1120




                                                                      12
                                      Telephone: (510) 839-5200
                                      Oakland, California 94621




                                                                           JASON ANDERSON,                              Case No. 2:17-CV-00137-JAM-DB
                                                                      13

                                                                      14      Plaintiff,                                 STIPULATION OF DISMISSAL WITH
                                                                                                                         PREJUDICE
                                                                      15
                                                                                           vs.
                                                                      16
                                                                           CITY OF VALLEJO, a municipal
                                                                      17   corporation; ROBERT HERNDON,
                                                                           individually and in his capacity as a
                                                                      18   Police Corporal for the Vallejo Police
                                                                      19   Department; JAMES MELVILLE,
                                                                           individually and in his capacity as an
                                                                      20   Officer for the Vallejo Police
                                                                           Department; JOSEPH COELHO,
                                                                      21   individually and in his capacity as an
                                                                           Officer for the Vallejo Police
                                                                      22
                                                                           Department; and DOES 1-50,
                                                                      23   inclusive, individually, jointly and
                                                                           severally,
                                                                      24

                                                                      25      Defendants.
                                                                      26

                                                                      27   IT IS HEREBY STIPULATED by the parties hereto, through their respective
                                                                           undersigned counsel, that the above-captioned action be dismissed with
                                                                      28   prejudice in its entirety as to all defendants, each side to bear its/his own fees

                                                                                                 STIPULATION OF DISMISSAL WITH PREJUDICE

                                                                                                                    1
                                                                       1   and costs, pursuant to FRCP 41(a)(1)(A)(ii).

                                                                       2

                                                                       3
                                                                           Respectfully Submitted,
                                                                       4

                                                                       5   Dated: December 19, 2019         THE LAW OFFICES OF JOHN L. BURRIS
                                                                       6
                                                                                                             /s/ Lateef Gray
                                                                       7                                     Lateef Gray
                                                                                                             Attorneys for Plaintiff
                                                                       8

                                                                       9   Dated: December 19, 2019         Bertrand, Fox, Elliot, Osman & Wenzel
                                                                      10                                    /s/ Richard W. Osman
The Law Offices of John L. Burris




                                                                      11                                    Richard W. Osman
                                                                                                            Attorneys for Defendants
                                    7677 Oakport Street, Suite 1120




                                                                      12
                                      Telephone: (510) 839-5200
                                      Oakland, California 94621




                                                                      13
                                                                                                               ORDER
                                                                      14

                                                                      15

                                                                      16         Having reviewed the Stipulation of the parties and good cause appearing,

                                                                      17   IT IS HEREBY ORDERED that the above-captioned action be dismissed with

                                                                      18   prejudice in its entirety as to all defendants, each side to bear its/his/her own

                                                                      19   fees and costs.

                                                                      20
                                                                                 IT IS SO ORDERED.
                                                                      21

                                                                      22

                                                                      23         Dated: 12/19/2019                    /s/ John A. Mendez______________

                                                                      24                                              JUDGE JOHN A. MENDEZ
                                                                                                                      United States District Court Judge
                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                             STIPULATION OF DISMISSAL WITH PREJUDICE

                                                                                                                  2
